                                                                             SO ORDERED.


                                                                                Dated: July 29, 2020

 1

 2

 3                                                                           Daniel P. Collins, Bankruptcy Judge
                                                                             _________________________________

 4

 5

 6
                                 UNITED STATES BANKRUPTCY COURT
 7
                                           DISTRICT OF ARIZONA
 8
       In Re:                                                      Chapter 13
 9
       PHILLIP MURPHY,                                             Case No. 2-18-bk-05896-DPC
10

       and                                                         STIPULATED ORDER CONFIRMING
11
                                                                   SECOND MODIFIED CHAPTER 13
12     JUDITH KAY MURPHY,                                          PLAN
                                    Debtors.
13

14

15

16
             The Second Modified Chapter 13 Plan having been properly noticed out to creditors and any
17   objection to confirmation having been resolved,

18           IT IS ORDERED confirming the Second Modified Plan of the Debtor as follows:

19           (A)     INCOME SUBMITTED TO THE PLAN. Debtor shall submit the following amounts
                     of future income to the Trustee for distribution under the Plan.
20
                   (I) Future Earnings or Income. Debtor shall make the following monthly Plan payments:
21
                     Months                    Amount
22                   1-1 I                     $ 1,665.00
                     12-17                     $910.00
23                   18-60                     $ 1292.00

24           The payments are due on or before the 22nd day of each month commencing June 2018. Debtor
             is advised that when payments are remitted late, additional interest may accrue on secured debts,
25           which may result in a funding shmtfall at the end of the Plan term. Any funding shortfall must be
             cured before the plan is deemed completed.
26



     Case 2:18-bk-05896-DPC            Doc 74 Filed 07/29/20 Entered 07/29/20 14:01:41                   Desc
                                        Main Document Page 1 of 5
1          The Debtor shall provide, directly to the Trustee copies of their federal and state income tax
           returns for post-petition years 2018 - 2022 within 30 days of filing them. The purpose is to .assist
2          the Trustee in determining any change in debtor's annual disposable incolile.

3
                  (2) Other Property.
4
                           (a) None
5
            (B)    DURATION. This Plan shall continue for 60 months from the first regular monthly
6                  payment described in Paragraph (A)(l) above. If at any time before the end of the Plan
                   period all claims are paid, then the Plan shall terminate. In no event will the tenn of the
7                  Plan be reduced to less than 36 months, exclusive of any property recovered by the          ·
                   Trustee, unless all allowed claims are paid in full.
 8
            (C)    CLASSIFICATION AND TREATMENT OF CLAIMS. Claims shall be classified as
9                  ·listed below. The Plan and this Order shall not constitute an informal proof of claim for
                   any creditor. This Order does not allow claims. Claims allowance is determined by§ 502
10                 and the Federal Rules of Bankruptcy Procedure. The Trustee shall receive the percentage
                   fee on the Plan payments pursuant to 28 U.S.C. § 586(e), then the Trustee will pay
11                  secured creditors or allowed claims in the following order:

12
                   ( 1) Administrative expenses:
13
                       Attomey Fees, Pew Law Center, PLLC, received $2000.00 prior to filing this
14                     Bankruptcy and has received $2,500.00 by the Chapter 13 Trustee. Zolman Law
                       shall be paid $850.00 by the Chapter 13 Trustee for the First Modified Plan and an
15                     additional $850.00 for the Second Modified Plan ..

16
                   (2) Claims Secured by Real Property:
17
                           (a) Amerihome Mortgage Company, LLC is secured by a deed of trust in the
18                              debtor's real property and will be paid prepetition mortgage arrears of
                                $11,011.88 with 0% interest. The Trustee will disburse the mortgage conduit
19                              payments beginning June 2018. The Trustee will disburse the mortgage
                                conduit payments for the duration of the Plan, unless otherwise ordered. For
20                              any month when the funds on hand in the case are insufficient to allow the
                                payment of a full conduit payment and any adequate protection payments on
21                              personal property that have become due, the Trustee will pay the conduit
                                payment on the next disbursement date when the debtor's case has sufficient
22                              funds to pay a full conduit payment.

23                              If the Trustee receives a Notice of Payment Change filed by the creditor, the
                                Trustee will adjust the plan payment amount to reflect the increase or
24                             ·decrease in the mortgage payment. The Trustee is authorized to disburse the
                                new mortgage conduit. payment without seeking an order of the Court or a
25                              modification of the plan. See L.R.B.P. 2084-4.

26



     Case 2:18-bk-05896-DPC          Doc 74 Filed 07/29/20 Entered 07/29/20 14:01:41                          Desc
                                      Main Document Page 2 of 5
1                         (b) Amerihome Mortgage Company, LLC is secured by a deed of trust in the
                              debtor's real property and will be paid post-petition mortgage fees, expenses,
2                             and charges in the amount of $1,150.00 with 0% interest

3

4            Claims Secured by Personal Property:

5
                          (a) Nissan Motor Acceptance Corporation, secured by a lien in a 2017 Nissan
6                             Rouge, was paid a total of $4, I 04.91 in principal and interest prior to filing
                              the Second Modified Plan. The Debtors have surrendered the vehicle. The
7                             balance of the claim shall be classified as an unsecured non-priority claim.

8                  (3) Unsecured Priority Claims:

9                         (a) Arizona Department of Revenue has an unsecured priority claim for income
                              taxes. This creditor shall be paid $340.63, the total priority claim through the
10                            plan with no interest.

11
                          (b) The Internal Revenue Service has an unsecured priority claim for income
                              taxes. This creditor shall be paid $3,024.70, the total priority claim through
12
                              the plan with no interest.
13
                   (4) Surrendered Proµe1iy. Upon confirmation of this plan or except as otherwise ordered
14                     by the Comt, bankruptcy stays are lifted as to collateral to be surrendered. Such
                       creditor shall receive no distribution until the creditor timely files a claim or an
15                     amended proof of claim that reflects any deficiency balance remaining on the claim.
                       Assuming the creditor has an allowed proof of claim, should the creditor fail to file
16                     an amended claim consistent with this provision, the Trustee need not make any
                       distributions to that creditor. Debtor to surrender the following prope1iy:
17
                          (a) 2017 Nissan Rouge; Nissan Motor Acceptance
18
                   (5) Other Provisions.
19
                          (a) None.
20
                   (6) Unsecured Nonpriority Claims. Claims allowance is determined by § 502 and the
21                     Federal Rules of Bankruptcy Procedure. Allowed unsecured claims shall be paid pro
                       rata the balance of the payments under the Plan and any unsecured debt balance
22                     remaining unpaid upon completion of the Plan may be discharged as provided in 11
                       u.s.c. § 1328.
23
            (D)    EFFECTIVE DATE AND VESTING. The effective date of the Plan shall be the date
24                 of this Order. Property of the estate vests in Debtors upon confirmation, subject to the
                   rights of the Trustee to assert a claim to any additional prope1iy of the estate pursuant to
25                 11 u.s.c. § 1306.

26




     Case 2:18-bk-05896-DPC         Doc 74 Filed 07/29/20 Entered 07/29/20 14:01:41                              Desc
                                     Main Document Page 3 of 5
1

2                                           ORDER SIGNED ABOVE

3
      Approved as to Form and Content By:
4

5
      Edward J. Digitally  signed by
                  Edward J. Maney, Esq.

6
      Maney, Esq. Date: 2020.07.29
                  11:02:50 -07'00'
      Edward J,,fv!aney, Trustee
               ;,

7

8
           //r
      Ale'xandl,rZolfaghari
      Attorney for Debtors
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     Case 2:18-bk-05896-DPC         Doc 74 Filed 07/29/20 Entered 07/29/20 14:01:41   Desc
                                     Main Document Page 4 of 5
1     The Debtor Certifies: All required State and Federal income tax returns have been filed. No domestic
      support obligation is owed or, if owed, such payments are current since the filing of the Petition.
2

3
       ~~tu!z%
             d
      PhillipMury
4     Debtor

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     Case 2:18-bk-05896-DPC           Doc 74 Filed 07/29/20 Entered 07/29/20 14:01:41                    Desc
                                       Main Document Page 5 of 5
